Order entered April 18, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00267-CR
                                        No. 05-13-00268-CR
                                        No. 05-13-00269-CR

                         CHRISTOPHER JAMES RYALS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F05-18864-U, F12-40687-U, F12-41706-U

                                                ORDER
       The Court GRANTS the Dallas County District Clerk’s April 16, 2014 motion for

extension of time to file the clerk’s record.

       We ORDER the Dallas County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.


                                                         /s/   LANA MYERS
                                                               JUSTICE